            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RODNEY MICHAEL                      :
HUTCHINSON,                         :
    Plaintiff                       :
                                    :            No. 1:19-cv-541
           v.                       :
                                    :            (Judge Rambo)
DEPARTMENT OF                       :            (Magistrate Judge Carlson)
HOMELAND SECURITY,                  :
    Defendant                       :

                                  ORDER

     AND NOW, on this 12th day of March 2020, for the reasons set forth in the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.    Plaintiff’s objection (Doc. No. 13) to Magistrate Judge Carlson’s
           participation in the above-captioned case is OVERRULED;

     2.    Magistrate Judge Carlson’s Report and Recommendation (Doc. No. 12)
           is ADOPTED;

     3.    Defendant’s motion to dismiss for lack of jurisdiction (Doc. No. 7) is
           GRANTED;

     4.    Plaintiff’s complaint (Doc. No. 1) is DISMISSED for lack of
           jurisdiction; and

     5.    The Clerk of Court is directed to CLOSE the above-captioned case.


                                          s/ Sylvia H. Rambo
                                          United States District Judge
